Citation Nr: 0936356	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right foot 
disability.  

2.  Entitlement to service connection for numbness of face, 
residuals of wisdom teeth extraction.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 2001 to June 
2006.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision in 
which the RO, in pertinent part, denied the Veteran's claims 
for entitlement to service connection for right foot 
disability and numbness of face, residual of wisdom teeth 
extraction.  The Veteran perfected a timely appeal with 
respect to the rating decision.  

As a preliminary matter the Board notes that the Veteran's 
Notice of Disagreement, received by the VA in September 
2007indicated that the Veteran was appealing all of the 
claims decided in the September 2006 rating decision.  
Subsequently, in his VA Form-9, received by the VA in January 
2008, he indicated that he was only appealing the claims for 
service connection for right foot condition, right ankle 
condition, and numbness of face, residuals of wisdom teeth 
extraction.  The RO, in a February 2008 rating decision, in 
pertinent part, granted the Veteran's claim for a right ankle 
condition.  That decision constituted a full grant of that 
portion of the Veteran's claim.  The issues remaining on 
appeal are the ones listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's April 2001 entrance examination noted moderate 
pes planus.  A November 2004 service treatment record 
indicated a problem with tinea pedis.  Finally, the Veteran's 
2006 separation examination showed that the Veteran indicated 
that he had trouble with his feet, although the specific 
nature of the trouble was not identified.  

An August 2001 service treatment record showed that the 
Veteran complained, on two occasions, of numbness in his 
right lip following wisdom teeth extraction.  

In October 2007, the Veteran was afforded a VA examination; 
however, no examination of the Veteran's right foot was 
conducted.  The Veteran was scheduled for a VA dental and 
oral examination but failed to report.  The Veteran indicated 
in his VA Form-9 that he now has a steady mailing address and 
therefore can easily be contacted to schedule examinations.  
Under these circumstances, the Veteran should be afforded 
another opportunity to undergo VA examination.  

The Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and fully stated rationale-is needed to resolve 
the questions of whether the Veteran's right foot disability 
and numbness of face, residuals of wisdom teeth extraction 
are directly related to service.  See 38 U.S.C.A. § 5103A(d); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the RO should arrange for the Veteran to undergo 
examination, by an appropriate examiner(s), at a VA medical 
facility.

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of his claim.  38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notices of the date and time of 
the examination sent to the Veteran by the pertinent VA 
medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
nature and etiology of any current right 
foot disability.  The claims file and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
file.  

Based on examination findings and a 
review of the claims file, for any foot 
disability found on examination, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disability was incurred in or aggravated 
by the Veteran's period of active duty.  
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims file.  

2.  Schedule the Veteran for a dental and 
oral examination in order to determine 
the nature and etiology of any current 
neurological condition of the face 
(claimed as numbness in the face, 
residuals of wisdom teeth extraction).  
The claims file and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in the 
examination report that he or she has 
reviewed the claims file.  

Based on examination findings and a 
review of the claims file, for any 
condition found on examination, the 
examiner should specifically express an 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
condition was incurred in or aggravated 
by the Veteran's period of active duty.  
A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims file.

3.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, issue the Veteran an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




